— Motion granted only to the extent of amending the order of this court entered on June 8,1982 (88 AD2d 818) by adding a new sentence at the end of the last paragraph thereof to read as follows: The District Attorney shall procure the custody of Edward Covington, now confined in the custody of the Virginia Department of Corrections, at the expense of the People, so that he may attend and participate in the hearing and be available for conferring with his attorneys at least three days (exclusive of Saturdays, Sundays and holidays) prior to the hearing. The said hearing shall commence within 30 days after the service upon the District Attorney of a copy of this order with a notice of entry. Concur — Sandler, Sullivan, Bloom and Ásch, JJ; Kupferman, J. P., dissents in a memorandum.